Citation Nr: 0638484	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  01-03 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1972 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

This case returns to the Board following remands to the RO in 
September 2001, July 2003, and February 2005.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia in a 
June 1983 rating decision that the veteran did not appeal.

2.  Evidence received since the June 1983 rating decision is 
cumulative of evidence previously of record, does not bear 
directly and substantially on the matter for consideration, 
and is not so significant that it must be considered with all 
the evidence of record in order to fairly adjudicate the 
appeal.


CONCLUSIONS OF LAW

1.  The June 1983 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  No new and material evidence has been received since the 
June 1983 rating decision to reopen a claim for service 
connection for schizophrenia.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO last denied service connection for schizophrenia in a 
June 1983 rating decision.  Although it notified the veteran 
of the denial, he did not initiate a timely appeal.  
Therefore, the RO's decision of June 1983 is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2006).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001) 
(in effect for claims received before August 29, 2001).  

The RO denied service connection in June 1983 because it 
found no evidence of schizophrenia in service, no competent 
evidence of a nexus between the veteran's current 
schizophrenia and his period of service, and no evidence that 
the schizophrenia became disabling to a compensable degree 
within one year after service.  Evidence of record at that 
time consists of service medical records; VA outpatient 
treatment records starting with treatment for a nervous 
disorder in June 1977; a March 1981 VA psychological 
examination report; private medical treatment records dated 
from April 1981 to March 1983; and various written statements 
from the veteran.

Evidence received since the June 1983 rating decision 
consists of VA medical records dated as recently as January 
2004; a VA examination dated July 1993; private treatment 
records from Charter Forest Hospital dated June 1992; private 
treatment records from the Shreveport Mental Health Center; 
private treatment reports from the North Shreveport Family 
Medicine dated from September 2000 to August 2002; a 
memorandum from board-certified social worker Claudia Harris 
dated June 1992; the veteran's Social Security Administration 
(SSA) records; a statement from the veteran's brother dated 
May 2000 written on behalf of the veteran; and various 
written statements from the veteran.  

Initially, the Board finds that the veteran's statements as 
well as his brother's statement on his behalf are cumulative 
of information provided in statements received by the veteran 
prior to the June 1983 rating decision.  Specifically, in his 
statements, the veteran related that his schizophrenia 
existed while in service, although in a statement dated 
August 2003 he also claims that his schizophrenia preexisted 
service.  Simply stated, the veteran is submitting much the 
same statements he did in the previously denied claim.  Thus, 
to the extent the veteran's statement may constitute 
evidence, it is cumulative of evidence previously considered 
and is therefore not new and material.  38 C.F.R. § 3.156(a).  

The VA medical records, private medical records, and SSA 
records were not considered by the RO prior to the June 1983 
rating decision.  These records indicate that the veteran 
continues to be diagnosed as having schizophrenia.  To that 
extent, the records are cumulative of evidence previously of 
record that also showed a diagnosis of schizophrenia.  
Moreover, the records do not bear directly and substantially 
on the matter for consideration.  That is, the VA medical 
records offer no evidence as to whether the veteran's 
schizophrenia is related to service or was manifest to a 
compensable degree within one year after separation.  
Therefore, the VA medical records do not constitute new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  

Because no new and material evidence has been received, the 
claim for service connection for schizophrenia is not 
reopened.  38 U.S.C.A. § 5108.  The appeal is denied.   

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
April 2001, February 2002, April 2004, and May 2005 as well 
as information provided in the April 2001 statement of the 
case and December 2002, September 2004, and February 2006 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence it was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2001 statement of the case and December 
2002, September 2004, and February 2006 supplemental 
statements of the case include the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the June 2000 rating decision, Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the veteran was 
provided such notice by letters dated April 2004 and May 
2005.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.  Compliance has been accomplished via a 
May 2005 letter to the veteran and the most recent 
supplemental statement of the case issued to the veteran.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal by 
letter dated April 2006.  The Board also finds that the 
veteran was provided with general notice regarding the 
procedure for new and material evidence claims in his 
statement of the case and various supplemental statements of 
the case.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained the 
veteran's service records, VA treatment records, multiple VA 
examinations, SSA records, and private treatment records.  
See 38 U.S.C.A. § 5103A(d).  In addition, the veteran 
provided additional medical information and lay evidence in 
the form of his own written statements.  By correspondence 
dated September 2004, the veteran indicated that he has no 
additional evidence relevant to this claim.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

As no new and material evidence has been received, the claim 
for service connection for schizophrenia is not reopened.  
The appeal is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


